 


114 HR 3344 IH: Metropolitan Planning Enhancement Act
U.S. House of Representatives
2015-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 3344 
IN THE HOUSE OF REPRESENTATIVES 
 
July 29, 2015 
Ms. Frankel of Florida (for herself, Mr. Cleaver, and Mr. Cicilline) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To enhance the capabilities of metropolitan planning organizations, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Metropolitan Planning Enhancement Act. 2.Consolidated and high performing metropolitan planning organizations (a)Consolidation of metropolitan planning organizations (1)Section 134 amendmentSection 134(d)(6) of title 23, United States Code, is amended to read as follows: 
 
(6)Consolidation of metropolitan planning organizations within urbanized areas 
(A)Limitation on new metropolitan planning organization designationsA metropolitan planning organization shall not be newly designated— (i)within a metropolitan statistical area if another metropolitan planning organization already exists within the boundaries of the metropolitan statistical area; or 
(ii)outside of a metropolitan statistical area. (B)Multiple existing metropolitan planning organizationsIf multiple existing metropolitan planning organizations are designated within a metropolitan statistical area— 
(i)the metropolitan planning organizations may— (I)retain their designation as distinct metropolitan planning organizations; or 
(II)be consolidated by agreement between the metropolitan planning organizations; (ii)the Governor (or Governors) and the existing metropolitan planning organizations shall— 
(I)revisit a determination to remain unconsolidated every 10 years, beginning two years after the next decennial census; and (II)provide justification to the Secretary of the continued necessity of the designation of multiple metropolitan planning organizations in the area; and 
(iii)where multiple metropolitan planning organizations exist within a single metropolitan statistical area, they shall cooperate with one another to— (I)develop a single transportation improvement plan and a single long-range plan for use by all metropolitan planning organizations within the metropolitan statistical area when developing their individual plans; and 
(II)establish a single set of performance targets that address the performance measures described in section 150(c) for use in developing individual performance targets in accordance with subsection (h)(2).. (2)Section 5303 amendmentSection 5303(d)(6) of title 49, United States Code, is amended to read as follows: 
 
(6)Consolidation of metropolitan planning organizations within urbanized areas 
(A)Limitation on new metropolitan planning organization designationsA metropolitan planning organization shall not be newly designated— (i)within a metropolitan statistical area if another metropolitan planning organization already exists within the boundaries of the metropolitan statistical area; or 
(ii)outside of a metropolitan statistical area. (B)Multiple existing metropolitan planning organizationsIf multiple existing metropolitan planning organizations are designated within a metropolitan statistical area— 
(i)the metropolitan planning organizations may— (I)retain their designation as distinct metropolitan planning organizations; or 
(II)be consolidated by agreement between the metropolitan planning organizations; (ii)the Governor (or Governors) and the existing metropolitan planning organizations shall— 
(I)revisit a determination to remain unconsolidated every 10 years, beginning two years after the next decennial census; and (II)provide justification to the Secretary of the continued necessity of the designation of multiple metropolitan planning organizations in the area; and 
(iii)where multiple metropolitan planning organizations exist within a single metropolitan statistical area, they shall cooperate with one another to— (I)develop a single transportation improvement plan and a single long-range plan for use by all metropolitan planning organizations within the metropolitan statistical area when developing their individual plans; and 
(II)establish a single set of performance targets that address the performance measures described in section 150(c) of title 23, United States Code, for use in developing individual performance targets in accordance with subsection (h)(2) and sections 5326(c) and 5329(d) of this title.. (3)Definitions (A)Highway definitionSection 134(b) of title 23, United States Code, is amended by— 
(i)redesignating paragraphs (1) through (7) as paragraphs (2) through (8); and (ii)inserting before paragraph (2), as redesignated, the following: 
 
(1)Consolidated metropolitan planning organizationThe term consolidated metropolitan planning organization means a sole metropolitan planning organization that serves a metropolitan statistical area.. (B)Transit definitionSection 5303(b) of title 49, United States Code, is amended by— 
(i)redesignating paragraphs (1) through (7) as paragraphs (2) through (8); and (ii)inserting before paragraph (2), as redesignated, the following: 
 
(1)Consolidated metropolitan planning organizationThe term consolidated metropolitan planning organization means a sole metropolitan planning organization that serves a metropolitan statistical area.. (b)Designation of high-Performing metropolitan planning organizations (1)Section 134 amendmentSection 134 of title 23, United States Code, as amended by this Act, is further amended by adding at the end the following: 
 
(r)High-Performing metropolitan planning organizations 
(1)In generalA metropolitan planning organization that represents an urbanized area with a population of over 200,000 individuals may request a high-performing metropolitan planning organization designation from the Secretary. (2)CriteriaIn making a high-performing metropolitan planning organization designation, the Secretary shall consider— 
(A)the extent to which the metropolitan planning organization has an equitable and regional approach to decisionmaking; (B)the extent to which the metropolitan planning organization has incorporated its performance targets established pursuant to section 150 of this title and sections 5303(h)(2), 5326(c), and 5329(d) of title 49 into its planning process; 
(C)whether the metropolitan planning organization is a consolidated metropolitan planning organization; (D)if the metropolitan planning organization is not a consolidated metropolitan planning organization, the extent to which the metropolitan planning organization is coordinating with all other metropolitan planning organizations designated for the same metropolitan statistical area; 
(E)the technical capacity of the metropolitan planning organization; and (F)other criteria established by the Secretary in guidance. 
(3)ReviewA designation under paragraph (1) shall stay in effect for 10 years from the date of designation.. (2)Section 5303 amendmentSection 5303 of title 49, United States Code, as amended by this Act, is further amended by adding at the end the following: 
 
(r)High-Performing metropolitan planning organizations 
(1)In generalA metropolitan planning organization that represents an urbanized area with a population of over 200,000 individuals may request a high-performing metropolitan planning organization designation from the Secretary. (2)CriteriaIn making a high-performing metropolitan planning organization designation, the Secretary shall consider— 
(A)the extent to which the metropolitan planning organization has an equitable and regional approach to decisionmaking; (B)the extent to which the metropolitan planning organization has incorporated its performance targets established pursuant to section 150 of title 23, United States Code, subsection (h)(2), and sections 5326(c) and 5329(d) of this title into its planning process; 
(C)whether the metropolitan planning organization is a consolidated metropolitan planning organization; (D)if the metropolitan planning organization is not a consolidated metropolitan planning organization, the extent to which the metropolitan planning organization is coordinating with all other metropolitan planning organizations designated for the same metropolitan statistical area; 
(E)the technical capacity of the metropolitan planning organization; and (F)other criteria established by the Secretary in guidance. 
(3)ReviewA designation under paragraph (1) shall stay in effect for 10 years from the date of designation.. (c)Surface transportation incentive fundsSection 133(d)(1) of title 23, United States Code is amended to read as follows: 
 
(1)CalculationThe funds apportioned to a State under section 104(b)(2) shall be obligated as follows: (A)Suballocated funds50 percent of the funds for a fiscal year shall be obligated under this section, in proportion to their relative shares of the population of the State— 
(i)in urbanized areas of the State with an urbanized area population over 200,000; (ii)in urban areas of the State with a population of 5,000 to 200,000; and 
(iii)in areas of the State with a population of fewer than 5,000. (B)Statewide funds25 percent of the funds for a fiscal year may be obligated in any area of the State. 
(C)High-performing metropolitan planning organizations 
(i)In general25 percent of the funds for a fiscal year shall be obligated under this section in urbanized areas under subparagraph (A)(i) that are served by high-performing metropolitan planning organizations (as designated by the Secretary under section 134(r) or section 5303(r) of title 49, United States Code). Any funds remaining under this clause shall be obligated in any area of the State under subparagraph (B). (ii)AmountThe amount to be obligated under clause (i) in an urbanized area served by a high-performing metropolitan planning organization shall equal 50 percent of the amount to be obligated in that urbanized area under paragraph (4) and is in addition to the amount under such paragraph.. 
(d)Transportation alternatives incentive fundsSection 213(c)(1) of such title is amended to read as follows:  (1)CalculationThe funds reserved to a State shall be obligated as follows: 
(A)Suballocated funds50 percent of the funds for a fiscal year shall be obligated under this section to any eligible entity in proportion to its relative share of the population of the State— (i)in urbanized areas of the State with an urbanized area population over 200,000; 
(ii)in urban areas of the State with a population of 5,000 to 200,000; and (iii)in areas of the State with a population of fewer than 5,000. 
(B)Statewide funds25 percent of the funds for a fiscal year may be obligated in any area of the State. (C)High-performing metropolitan planning organizations (i)In general25 percent of the funds for a fiscal year shall be obligated under this section in urbanized areas under subparagraph (A)(i) that are served by high-performing metropolitan planning organizations (as designated by the Secretary under section 134(r) or section 5303(r) of title 49, United States Code). Any funds remaining under this clause shall be obligated in any area of the State under subparagraph (B). 
(ii)AmountThe amount to be obligated under clause (i) in an urbanized area served by a high-performing metropolitan planning organization shall equal 50 percent of the amount to obligated in that urbanized area under paragraph (3) and is in addition to the amount under such paragraph.. (e)Obligation authoritySection 133(f) of such title is amended— 
(1)in paragraph (1), by— (A)striking A State and inserting Except as provided in paragraph (2), a State; and 
(B)striking fiscal years 2011 through 2014 and inserting fiscal years after fiscal year 2014; (2)by redesignating paragraph (2) as paragraph (3) and inserting after paragraph (1) the following: 
 
(2)High-performing metropolitan planning organizations 
(A)In generalA State that is required to obligate in an urbanized area under subsections (d)(1)(A)(i) and (d)(1)(C)(i) shall make available to such urbanized area on an annual basis an amount of obligation authority distributed to the State for Federal-aid highways and highway safety construction programs for use in the area that is equal to the amount obtained by multiplying— (i)the amount of funds that the State is required to obligate in the area under such subsections; and 
(ii)the ratio specified in paragraph (1)(B). (B)AvailabilityThe obligation authority that a State makes available to an urbanized area under subparagraph (A) shall remain available for a period of four fiscal years.; and 
(3)in paragraph (3), as redesignated, by striking paragraph (1) and inserting paragraphs (1) and (2). (f)Distribution of metropolitan planning fundsSection 104(d)(2)(A) of such title is amended— 
(1)in clause (i), by striking ; and and inserting ;; (2)by redesignating clause (ii) as clause (iii); and 
(3)by inserting after clause (i) the following:  (ii)prioritizes the needs of high-performing metropolitan planning organizations (as designated by the Secretary under section 134(r) or section 5303(r) of title 49, United States Code); and. 
(g)Technical correctionSubsection 133(h)(1) of such title is amended by striking for each of fiscal years 2013 through 2014 and inserting each fiscal year. 3.Participation of public port authorities (a)Section 134 amendmentSection 134(i)(6)(A) of title 23, United States Code, is amended by inserting public ports, before freight shippers. 
(b)Section 135 amendmentSection 135(g)(3) of title 23, United States Code, is amended by inserting public ports, before freight shippers. (c)Section 5303 amendmentSection 5303(i)(6)(A) of title 49, United States Code, is amended by inserting public ports, before freight shippers. 
(d)Section 5304 amendmentSection 5304(g)(3) of title 49, United States Code, is amended by inserting public ports, before freight shippers. 4.Strengthening the Statewide and nonmetropolitan planning process (a)Section 135 amendmentSection 135 of title 23, United States Code, is amended— 
(1)in subsection (f)(5) by striking may and inserting shall; (2)in subsection (f)(7)— 
(A)by striking should and inserting shall; and (B)by striking the final ; and inserting .; 
(3)in subsection (g)(5)(F)(i) by striking may and inserting shall; and (4)by striking subsection (g)(8) and inserting the following: 
 
(8)Certification process 
(A)In generalAt least once every 4 years the Secretary shall certify that each State has met the requirements of— (i)this section; and 
(ii)other Federal laws, regulations, and orders applicable to the statewide and nonmetropolitan and the metropolitan planning processes. (B)Failure to meet certificationIf a State does not meet such certification, the Secretary may withhold up to 20 percent of the funds attributable to such State for projects funded under this title and chapter 53 of title 49. 
(C)Restoration of fundsThe withheld funds shall be restored to the State at such time as the State process is certified by the Secretary. (D)Public involvementIn making the certification determinations under this paragraph, the Secretary shall provide for public involvement appropriate to the State under review.. 
(b)Section 5304 amendmentSection 5304 of title 49, United States Code, is amended— (1)in subsection (f)(5) by striking may and inserting shall; 
(2)in subsection (f)(7) by striking should and inserting shall; (3)in subsection (g)(5)(F)(i) by striking may and inserting shall; and 
(4)by striking subsection (g)(8) and inserting the following:  (8)Certification process (A)In generalAt least once every 4 years the Secretary shall certify that each State has met the requirements of— 
(i)this section; and (ii)other Federal laws, regulations, and orders applicable to the statewide and nonmetropolitan and the metropolitan planning processes. 
(B)Failure to meet certificationIf a State does not meet such certification, the Secretary may withhold up to 20 percent of the funds attributable to such State for projects funded under this title and chapter 53 of title 49. (C)Restoration of fundsThe withheld funds shall be restored to the State at such time as the State process is certified by the Secretary. 
(D)Public involvementIn making the certification determinations under this paragraph, the Secretary shall provide for public involvement appropriate to the State under review.. 5.Removal of the congestion management process (a)Section 134 amendmentSection 134 of title 23, United States Code, as amended by this Act, is further amended— 
(1)in subsection (k) by striking paragraph (3) and redesignating paragraphs (4) and (5) as paragraphs (3) and (4), respectively; and (2)by striking subsection (n) and redesignating subsections (o) through (r) as subsections (n) through (q), respectively. 
(b)Section 135 amendmentSection 135 of title 23, United States Code, is amended by striking subsection (j) and redesignating subsections (k) through (m) as subsections (j) through (l), respectively. (c)Section 5303 amendmentSection 5303 of title 49, United States Code, as amended by this Act, is further amended— 
(1)in subsection (k) by striking paragraph (3) and redesignating paragraphs (4) and (5) as paragraphs (3) and (4), respectively; and (2)by striking subsection (n) and redesignating subsections (o) through (r) as subsections (n) through (q), respectively. 
(d)Section 5304 amendmentSection 5304 of title 49, United States Code, is amended by striking subsection (i) and redesignating subsections (j) through (l) as subsections (i) through (k), respectively. 6.Public involvement in plan development (a)Section 134 amendmentSection 134(i) of title 23, United States Code, is amended— 
(1)in paragraph (4), by inserting after subparagraph (C) the following:  (D)Public involvementMetropolitan planning organizations shall offer interested parties, such as those described in paragraph (6), a reasonable opportunity to participate in the development and consideration of scenarios.; and 
(2)in paragraph (6), by striking comment on the transportation plan and inserting provide input during the development and implementation of the transportation plan in each place it appears. (b)Section 135 amendmentSection 135(f)(3)(A)(ii) of title 23, United States Code, is amended by striking comment on the transportation plan; and inserting provide input during the development of the transportation plan. 
(c)Section 5303 amendmentSection 5303(i) of title 49, United States Code, is amended— (1)in paragraph (4), by inserting after subparagraph (C) the following: 
 
(D)Public involvementMetropolitan planning organizations shall offer interested parties, such as those described in paragraph (6), a reasonable opportunity to participate in the development and consideration of scenarios.; and (2)in paragraph (6), by striking comment on the transportation plan and inserting provide input during the development and implementation of the transportation plan each place it appears. 
(d)Section 5304 amendmentSection 5304(f)(3)(A)(ii) of title 49, United States Code, is amended by striking comment on the proposed plan; and inserting provide input during the development of the transportation plan. 7.Performance-based project selection (a)Section 134 amendmentSection 134(j)(2)(D) of title 23, United States Code, is amended to read as follows: 
 
(D)Performance target achievementIn adding projects to a transportation improvement program, a metropolitan planning organization shall create a process to evaluate and select each project or collection of projects based on the project’s (or collection of projects’) inclusion of elements that are known to support, or will foreseeably support outcomes that will achieve the performance targets established in the metropolitan transportation plan by the metropolitan planning organization in accordance with subsection (h)(2)(B).. (b)Section 135 amendmentSection 135(g)(4) of title 23, United States Code, is amended to read as follows: 
 
(4)Performance target achievementIn adding projects to a State transportation improvement program, a State shall create a process to evaluate and select each project or collection of projects based on the project’s (or collection of projects’) inclusion of elements that are known to support, or will foreseeably support, outcomes that will achieve the performance targets established in the long-range statewide transportation plan in accordance with subsection (f)(7)(A).. (c)Section 5303 amendmentSection 5303(j)(2)(D) of title 49, United States Code, is amended to read as follows: 
 
(D)Performance target achievementIn adding projects to a transportation improvement program, a metropolitan planning organization shall create a process to evaluate and select each project or collection of projects based on the project’s (or collection of projects’) inclusion of elements that are known to support, or will foreseeably support outcomes that will achieve the performance targets established in the metropolitan transportation plan by the metropolitan planning organization in accordance with section 134(h)(2)(B) of title 23.. (d)Section 5304 amendmentSection 5304(g)(4) of title 49, United States Code, is amended to read as follows: 
 
(4)Performance target achievementIn adding projects to a State transportation improvement program, a State shall create a process to evaluate and select each project or collection of projects based on the project’s (or collection of projects’) inclusion of elements that are known to support, or will foreseeably support, outcomes that will achieve the performance targets established in the long-range statewide transportation plan in accordance with section 135(f)(7)(A) of title 23.. 8.Effective dateThis Act and the amendments made by this Act are effective October 1, 2015, and apply only to projects and other activities for which obligations or expenditures are first approved on or after that date. 
 
